Citation Nr: 0626441	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  96-18 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for transitional 
vertebrae at L5-S1.

2.  Entitlement to a compensable rating for thoracic spine 
strain residuals for the period preceding October 8, 1997.

3.  Entitlement to a rating in excess than 10 percent for 
thoracic spine strain residuals for the period beginning 
October 8, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from September 1980 to 
December 1985.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In October 2000 and October 2003, the Board remanded the case 
to the RO for further evidentiary development.  

For the reasons outlined below, the appeal is, in part, 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that a lumbar spine 
disorder, manifested by transitional vertebra at L5-S1, 
existed prior to entry onto active duty.

2.  Clear and unmistakable evidence shows that a transitional 
vertebra at L5-S1 was not aggravated by military service.

3.  Before October 8, 1997, the veteran's thoracic spine 
strain residuals were not manifested by moderate limitation 
of dorsal motion.


CONCLUSIONS OF LAW

1.  A transitional vertebrae at L5-S1 was not incurred or 
aggravated during the veteran's active duty service.  38 
U.S.C.A. §§ 1131, 1132, 1153, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306 (2005).

2.  The criteria for a compensable rating for thoracic spine 
strain residuals for the period preceding October 8, 1997, 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic 
Code (Code) 5291 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA and implementing regulations apply in the instant 
case.  Under the VCAA, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that she should submit all pertinent 
evidence in her possession.  A notice letter dated in 
February 2004 satisfied these criteria, and the claim was 
readjudicated in December 2005.

The United States Court of Appeals for Veterans Claims 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.    
      
In the present appeal, the veteran was provided with various 
forms of notice, cited above, which notified her of what type 
of information and evidence was needed to substantiate her 
claims for service connection and for an increased rating, 
but she was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claim of service connection and for the claim for a 
higher rating, she was not informed of the type of evidence 
necessary to establish an effective date.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, the preponderance of the evidence is against the 
appellant's claims for service connection and for a higher 
rating, and any questions as to the appropriate disability 
rating and/or effective date to be assigned are moot.

The Board finds further that VA has secured all available 
pertinent evidence and conducted all appropriate development.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claims and to respond 
to the VA notice.  

Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims.  In this case, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case.  Still, assuming arguendo that there is such 
evidence, the Board finds that while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

Notice required by 38 U.S.C.A. § 5103(a) must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow that sequence as it pertains to the 
instant claims, any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  Of course, an 
error is not harmless when it "reasonably affect(s) the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  Here the February 2004 
correspondence fully complied with the requirements of 38 
U.S.C.A. § 5103(a).  The appellant was provided with every 
opportunity to submit evidence and argument in support of her 
claims and to respond to the VA notice.  Therefore, the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims.  

Factual Background

The veteran is service connected for a lumbosacral strain. 

The veteran claims entitlement to service connection for 
transitional vertebrae at L5-S1.  The RO denied this claim 
because the preponderance of the evidence demonstrated that 
the disorder was a congenital defect which pre-existed 
service and was not aggravated therein.  The Board agrees.

The veteran also claims entitlement to a compensable rating 
for thoracic spine strain residuals for the period preceding 
October 8, 1997.  The RO denied this claim because the 
disorder was not manifested by a moderate thoracic (dorsal) 
limitation of motion.  The Board agrees.

The veteran's September 1980 service enlistment examination 
was devoid of any complaints, findings, or diagnoses 
pertaining to her back.  

The veteran complained of muscular pain the middle of her 
back in March 1983, and musculoskeletal pain was diagnosed.  

She fractured her coccyx in a November 1983 fall.  Lumbar X-
rays revealed no significant abnormalities.

A February 1986 VA X-ray report notes normal thoracic spine 
findings.  Physical examination revealed no lumbar disorder.

A March 1987 VA progress note includes a diagnosis of 
mechanical low back pain.  A VA X-ray report, also dated in 
March 1987, shows a diagnosis of transitional vertebrae in 
the L5-S1 segment.  

An August 1990 private medical note shows that treatment had 
been rendered the veteran from January 1986 to October 1989, 
and that upper and middle dorsal myalgia was diagnosed.  

In January 1994, the Board granted service connection for 
dorsal spine myalgia, to include residuals of a coccyx 
fracture.  The RO implemented this award as part of a 
February 1994 rating decision, and assigned noncompensable 
ratings for each disorder, effective from April 18, 1990.  
The veteran did not appeal the ratings or the effective dates 
assigned.

A report of private medical examination conducted in February 
1994 includes diagnoses of thoracic myalgia and complex 
thoracic subluxation.  Examination showed bilateral lateral 
flexion of the veteran's neck to 35 degrees, with pain at 5 
degrees.  Bilateral rotation was to 75 degrees with no pain.  
A lumbosacral series was noted to show a decreased disc 
height of L5-S1 which was indicative of sacralization at L5-
S1.

On March 1995 VA orthopedic examination the veteran 
complained of pain in the area between the scapula in her 
upper back.  Examination showed no muscle spasm or tenderness 
to palpation.  Her range of motion was described as "quite 
good."  X-ray examination showed normal thoracic spine and 
transitional vertebrae at L5-S1.  No abnormality, other than 
congenital, was shown.  

A January 1996 VA consultation sheet notes that the veteran 
complained of back pain between her shoulder blades and in 
the low back at the sacral level.  Complaints of 
interscapular and low back pain was diagnosed.  

A January 1996 VA X-ray report shows normal thoracic spine.  

At a June 1997 VA orthopedic examination the veteran 
complained of radiating low back pain.  Examination showed 
lumbosacral tenderness and muscle spasm.  The examiner noted 
that the veteran had a fixed deformity in the spine with a 
history of spina bifida occulta.  The diagnoses included 
episodic lumbosacral dorsal spine myalgia and muscle spasm.  
X-ray examination showed transitional vertebrae at L5-S1.  

The report of a June 1997 VA peripheral nerves examination 
includes a diagnosis of history of fracture of the coccyx 
bone and recurrent low back pain.  The examiner noted that no 
focal neurological finding was shown.  

A private medical record, dated October 8, 1997, shows that 
the veteran had been very stiff and sore as a result of 
sitting too much.  The stiffness was located in the dorsal 
and lumbosacral areas.  

In September 2001, the veteran was seen for a VA examination.  
Following the physical examination the examiner diagnosed a 
transitional vertebra at L5-S1 without evidence of radiologic 
abnormality apart from this congenital variant.  The examiner 
opined that the transitional vertebra was a congenital 
variant, and it was less likely that the variant suffered any 
significant injury while in-service.

A VA orthopedic examination was conducted in March 2003.  The 
examining physician indicated that the veteran's claims file, 
to include medical records, had been reviewed.  A previous X-
ray showing transitional vertebrae at L5-S1 was noted.  X-ray 
examination of the lumbar spine taken in conjunction with the 
examination was also reported to show transitional anatomy.  
In pertinent part, transitional vertebrae at L5-S1 was 
diagnosed.  The examiner opined that the veteran's 
transitional vertebrae is a congenital defect and was 
"unlikely related [to] or the result of the fall sustained 
in the service.  There is no relation between a transitional 
vertebrae which is a congenital variant and the fracture of 
the coccyx, low back pain, [and] thoracic spine from fall 
injury."  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran is presumed to have been in sound condition at 
service entrance except as to defects, infirmities, or 
disorders noted, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
service.  38 U.S.C.A. § 1132.  To rebut the presumption of 
soundness under 38 U.S.C.A. § 1132, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service, and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003; 69 Fed. Reg. 25178 
(2004).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable VA legislation.  38 
C.F.R. § 3.303(c).  VA's General Counsel has held that 
service connection may be granted for disease, but not 
defects, which are congenital.  VAOPGCPREC 82-90 (July 18, 
1990).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

For the period preceding October 8, 1997, the RO has 
evaluated the residuals of a thoracic spine strain as 
noncompensably disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5291.  Under criteria then in effect, as now, when an 
unlisted condition is encountered, it is rated by analogy to 
closely related disease or injury.  38 C.F.R. § 4.20.  

Prior to October 8, 1997, Code 5291 provided the criteria for 
rating a limitation of motion of the dorsal spine.  Slight 
limitation of motion of the dorsal (thoracic) segment of the 
spine warranted a noncompensable rating.  A 10 percent 
evaluation required either moderate or severe limitation of 
motion.  38 C.F.R. § 4.71a.

The Board notes that effective September 26, 2003, the VA 
revised the criteria pursuant to which disabilities of the 
spine are evaluated.  As the instant claim concerns criteria 
in effect prior to October 8, 1997, the regulations are not 
for application.

Disability of the musculoskeletal system is primarily the 
inability to perform the ordinary working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  Functional loss, weakness, and pain on motion 
are all symptoms which must be considered.  The assignment of 
an accurate evaluation requires an assessment of anatomical 
damage and functional loss with respect to the foregoing 
elements.  Functional loss may be due to anatomical damage 
manifested by deformity, by the absence of necessary bones, 
muscles, or associated structures, by adhesions, by defective 
innervation, or by other pathology.  Functional loss may also 
be due to pain, but complaints of pain must be supported by 
adequate evidence of pathology and by the visible behavior of 
the claimant.  See, generally, DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reduction of their normal excursion of movement in different 
planes.  In rating disability of the joints, consideration 
must be given to demonstrated range of motion, pain on 
motion, excess fatigability, weakened motion, lack of 
coordination, and swelling, deformity, and atrophy from 
disuse.  DeLuca; 38 C.F.R. § 4.45.

Analysis

Service Connection

Transitional Vertebrae at L5-S1

With the above criteria in mind, the Board notes that a 
September 1980 enlistment examination was negative for lumbar 
spine problems.  In March 1987, a VA X-ray report documented 
findings reflective of transitional vertebrae at L5-S1.  
Thereafter, a March 1995 VA orthopedic examination report, in 
referencing X-ray findings of transitional vertebrae at L5-
S1, found that no abnormality, other than a congenital 
abnormality was shown.  

In September 2001 and March 2003, a VA physician opined that 
the veteran's transitional vertebrae was a congenital defect 
and was "unlikely related [to] or the result of the fall 
sustained in the service."  The March 2003 physician further 
found no relation between the transitional vertebrae which is 
a congenital variant and the fracture of the coccyx, low back 
pain, and thoracic spine from fall injury.  

The Board finds that the March 1987 VA X-ray finding of 
transitional vertebrae at L5-S1, just two years after the 
veteran's separation from active duty, and the subsequent 
characterization by multiple physicians of this defect as 
"congenital" in nature, clearly and unmistakably shows that 
her transitional vertebrae existed prior to entry onto active 
duty.  VAOPGCPREC 3-2003.

The question thus presented by this appeal is whether the 
pre-existing disability was aggravated by military service.  
In this regard, the above-cited (and quoted) opinion of the 
VA examining physician in March 2003 essentially shows that 
no such aggravation occurred.  This opinion stands 
uncontradicted by any other evidence of record.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).

Therefore, the Board finds that the March 2003 VA physician 
opinion clearly and unmistakably shows that the veteran's 
transitional vertebra at L5-S1, a congenital defect, was not 
aggravated by her military service.  VAOPGCPREC 3-2003.  

As to the written statements offered to the VA in support of 
the claim, while lay witnesses are competent to describe 
experiences and symptoms, because lay persons are not trained 
in the field of medicine, they are not competent to provide a 
medical opinion as to whether the pre-existing lumbar defect 
was aggravated by military service.  Espiritu.  Therefore, 
the veteran's statements, as well as those of her 
representative, addressing the etiology of the appellant's 
defect are not probative evidence as to the issue on appeal.

Accordingly, the Board finds that clear and unmistakable 
evidence shows that the veteran's transitional vertebrae at 
L5-S1 was not aggravated by military service.  VAOPGCPREC 3-
2003.  Thus, entitlement to service connection is denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert.  



Increased Rating

Thoracic Spine Strain Residuals - For the Period Preceding 
October 8, 1997

For the pertinent period, the veteran's thoracic spine strain 
residuals were essentially manifested by complaints of pain.  

In applying the law to the existing facts, however, the 
evidence of record does not demonstrate the requisite 
objective manifestations for a disability evaluation in 
excess of zero percent for the thoracic spine disability 
under Code 5291 for the period of time before October 8, 
1997.  This is because the medical evidence of record 
contains no findings of a limitation of thoracic/dorsal spine 
motion which can reasonably be described as at least moderate 
in degree.  See February 1994 private medical examination 
report.  

In denying a compensable evaluation for the period prior to 
October 8, 1997, the Board considered whether a compensable 
disability evaluation was warranted under Code 5293, 
intervertebral disc syndrome.  Notably, neither VA nor 
private treatment records and examination reports for this 
period reflect findings of a thoracic intervertebral disc 
syndrome.  Thus, a compensable evaluation under Code 5293 is 
not warranted.

The Board has also considered whether the provisions of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 may provide a basis for a 
compensable evaluation for the thoracic spine disability.  

The medical evidence does not demonstrate additional loss of 
motion due to pain which is indicative of a higher rating.  
The evidence shows only that the veteran reported complaints 
of thoracic pain.  Therefore a compensable evaluation is not 
warranted under 38 C.F.R. §§ 4.40, 4.45.  Since there was no 
objective evidence of thoracic arthritis a compensable 
evaluation is not warranted under 38 C.F.R. § 4.59.

Therefore, the benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107. 


ORDER

Entitlement to service connection for transitional vertebrae 
at L5-S1 is denied.

A compensable rating for thoracic spine residuals for the 
period preceding October 8, 1997, is not warranted.  


REMAND

The veteran essentially contends that the 10 percent 
evaluation currently assigned to her service-connected 
thoracic spine strain residuals, for the period beginning 
October 8, 1997, does not accurately reflect its current 
severity.  

The provisions of 38 U.S.C.A. § 5103A(d) (West 2002) require 
that VA provide a medical examination or, obtain a medical 
opinion, when such an examination or opinion is necessary to 
make a decision on the claim.  

Moreover, the Court has held that when a veteran-claimant 
alleges that her service-connected disability has worsened 
since the last examination, a new examination may be required 
to evaluate the current degree of impairment, particularly if 
there is no additional medical evidence which addresses the 
level of impairment of the disability since the previous 
examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(holding that the veteran was entitled to a new examination 
after a two year period between the last VA examination and 
the veteran's contention that the pertinent disability had 
increased in severity).  The veteran was last afforded a VA 
orthopedic examination in March 2003.  Hence, the veteran 
should be scheduled for a new examination.

Finally, during the veteran's claim for an increased rating 
for her service-connected thoracic spine disorder, the 
criteria for rating disabilities of the spine were amended 
effective September 26, 2003.  Since the claim was pending at 
the time of the regulatory revisions, the rating for the 
disability must now be considered under both the old and, 
effective September 26, 2003, new criteria.  Pursuant to 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), only the 
new criteria may be applied from the effective date of the 
new regulation.  Only the old regulation may be used to rate 
the period prior to September 26, 2006.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2005), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for the remaining claim on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination.  Send the claim folders to 
the examiner for review in conjunction 
with the examination.  The examiner 
should be provided copies of both the old 
and the new criteria for rating thoracic 
disorders, and the findings must be 
sufficiently detailed to allow rating 
under the appropriate criteria.  All 
indicated tests and studies as deemed 
appropriate by the examiner and as 
indicated in the latest AMIE worksheet 
for rating thoracic (dorsal) spine 
disorders must be accomplished and all 
clinical findings should be reported in 
detail.

3.  The veteran is hereby notified that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examinations was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issue.  If the 
appeal is denied, the veteran and her 
representative should be provided a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


